DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  BEATRICE COLEAU-DESLANDES,
                           Appellant,

                                    v.

   SPECIALIZED LOAN SERVICING, LLC, SUNSET LAKES MASTER
  ASSOCIATION, INC., CITY OF MIRAMAR, FLORIDA and FLORIDA
              HOUSING FINANCE CORPORATION,
                           Appellees.

                             No. 4D17-2058

                             [April 12, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE-15-
007392 (11).

  Kenneth Eric Trent, Fort Lauderdale, for appellant.

   William L. Grimsley and Joseph A. Apatov of McGlinchey Stafford,
Jacksonville, for appellee, Specialized Loan Servicing, LLC.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.